t c no united_states tax_court patients mutual assistance collective corporation d b a harborside health center petitioner v commissioner of internal revenue respondent docket nos filed date california medical-marijuana dispensary p deducted sec_162 business_expenses and adjusted for indirect cogs per the sec_263a unicap_rules for producers r determined that p’s sole trade_or_business was trafficking in a controlled substance and that sec_280e prevented it from deducting business_expenses r also determined that p had to calculate cogs using the sec_471 regulations for resellers and was liable for accuracy-related_penalties p argued that sec_280e didn’t apply to it that it was a producer and that a dismissed civil-forfeiture action precluded a deficiency action we consolidated the cases at docket numbers and for trial briefing and opinion held the government’s dismissal with prejudice of a civil- forfeiture action against p does not bar deficiency determinations held further sec_280e prevents p from deducting ordinary and necessary business_expenses held further during the years at issue p was engaged in only one trade_or_business which was trafficking in a controlled substance held further p must adjust for cogs according to the sec_471 regulations for resellers henry g wykowski and christopher a wood for petitioner nicholas j singer and julie ann fields for respondent holmes judge patients mutual owns what may well be the largest marijuana dispensary in america to the commissioner that just makes it a giant drug trafficker unentitled to the usual deductions that legitimate businesses can claim unable even to capitalize its indirect_costs into its inventory and subject_to penalties for taking contrary positions on its tax returns for the tax years ending date through patients mutual wants to be treated like any other business because it follows california law it does more than distribute marijuana and the federal government already decided not to pursue a civil-forfeiture action against it findings_of_fact i california medical-marijuana law under federal_law marijuana is a schedule i controlled substance see controlled substances act pub_l_no sec stat pincite codified as amended pincite u s c sec_812 this means that under federal_law the manufacture distribution dispensation or possession of marijuana--even medical marijuana recommended by a physician--is prohibited see id sec_841 128_tc_173 citing 532_us_483 under california law things are somewhat different in california voters adopted proposition 215--the california compassionate use act of ccua --to ensure that seriously ill californians have the right to obtain and use marijuana for medical purposes see cal health safety code sec b a west the ccua provides an exemption from california laws penalizing the possession and cultivation of marijuana for patients and their primary caregivers when the possession or cultivation is for the patient’s personal medical purposes and recommended or approved by a physician id sec d california later legalized collective or cooperative cultivation of marijuana for medicinal purposes id sec see also people v colvin cal rptr 3d ct app these laws led to the formation of the first marijuana dispensaries ii deangelo and harborside steve deangelo saw these early dispensaries--which he described as being run by either well-meaning marijuana activists with no business experience or thug operators --and realized patients needed a better option so in deangelo cofounded patients mutual assistance collective corporation d b a harborside health center harborside to be the gold standard in medical- marijuana dispensaries his goal was to create a place where marijuana could be distributed responsibly that was focused on patient care and that provided benefits to both patients and the community harborside opened its doors in date and has grown into a booming business with more than big_number patient visits per year it also generated a gusher of revenue during the years at issue on date california voters adopted proposition which made recreational marijuana use legal under california law see cal health safety code sec west nonmarijuana sales revenue marijuana sales revenue dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number year total total revenue dollar_figure big_number big_number big_number big_number big_number big_number marijuana percentage dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure at all relevant times harborside operated out of an approximately big_number square- foot space that had a reception area healing room purchasing office processing room clone room and multipurpose room the facility also had a large sales floor offices storage areas restrooms and a break room with a kitchen but operating a dispensary is no small task deangelo had to make sure harborside complied with california and local laws this included getting proper permits running as a nonprofit and operating under a closed-loop system harborside interpreted the closed-loop requirement to mean that all of its marijuana must be provided by its patients sold exclusively to its patients handled only by its employees all of whom were its patients and not diverted into the illegal market how harborside achieved all of this is important so we will start with how harborside sourced and processed its inventory a sourcing and processing harborside sold a wide variety of products which we will divide into four main groups--clones marijuana flowers marijuana-containing products and non- marijuana-containing products clones clones are cuttings from a female cannabis plant that can be transplanted and used to cultivate marijuana harborside bought clones from clone nurseries cared for them while they were in its store repackaged them and then sold them to its patients it stored the clones in a clone room and sold them at a clone counter--the portion of the floor space dedicated to clone sales during the years at issue harborside had at least four employees who spent their time entirely in the purchase and sale of clones marijuana flowers the court learned at trial that it’s not the leaves of the marijuana plant but its flowers--or buds--that people can smoke harborside purchased all of its marijuana flowers from its patient-growers some of these growers promised to sell what they cultivated back to harborside and harborside gave them either the court suspects but makes no finding that this may be why repurposed beer-marketing material-- this bud’s for you --seems to be common where marijuana is sold seeds or clones to get started other growers however bought seeds and clones from harborside however they acquired their starter supplies growers who were interested in selling to harborside had to sign a cultivation agreement and were encouraged to take one of harborside’s free grow classes and follow its best- practices guides once a grower had cultivated harvested trimmed flushed dried and cured his marijuana buds he would bring them to harborside to sell harborside had a purchasing office to inspect and test the incoming marijuana harborside would reject marijuana if it wasn’t properly cured if it hadn’t been sufficiently trimmed if it had an incurable safety issue such as pathogenic mold or if it didn’t contain the right cannabinoid profile if for example harborside was in need of a strain of marijuana that was rich in cbd it might reject a batch of marijuana that was rich in thc there were times harborside rejected the vast majority of the bud that growers brought in and a grower whose marijuana was rejected got no compensation though he was free to sell it to another collective if he could cbd is the abbreviation for cannabidiol a potent antiinflammatory compound thc stands for tetrahydrocannabinol the compound in marijuana believed to be responsible for providing a euphoric effect or high as users call it on the other hand if harborside agreed to buy the marijuana it would negotiate a price with the grower--typically enough to cover the grower’s actual growing expenses and a reasonable amount for his time and labor it stored the marijuana in a vault--a reinforced concrete room with a bank-vault door and biometric locks--and sent a sample of the marijuana out for testing by a third-party laboratory if all went well the marijuana would go to a processing room where it was reinspected remanicured retrimmed and then weighed packaged and labeled harborside staff would put it on display on the sales floor or put it back in the vault until needed harborside had at least three employees dedicated to acquiring inventory at least four devoted to managing inventory and still others whose sole job was to process the bulk marijuana and ready it for resale marijuana-containing products harborside’s marijuana-containing products included edibles beverages extracts concentrates oils topicals and tinctures--marijuana-infused alcohol vinegar or glycerin harborside bought these items from other collectives tested them repackaged them if they came in bulk or needed child-proof packaging relabeled them and then sold them to its own patients harborside’s human- resources director credibly estimated that about to of its employees’ total time was spent on buying and processing marijuana--both the buds and marijuana-containing products--and another to selling it non-marijuana-containing products harborside also sold non-marijuana-containing products these included branded gear such as shirts hats and pins nonbranded gear such as socks and hemp bags and a variety of other products including books dabbing equipment rolling papers and lighters harborside bought these items from outside vendors stored them and resold them to patients depending on the volume on hand harborside stored the non-marijuana-containing products on the sales floor and in one or more of its various storage rooms a little less than of the sales floor was used to display and sell these items and around to of harborside’s employees’ time was dedicated to buying and selling these entirely legal products b sales and pricing harborside took great care to avoid its marijuana’s leaking into the black market for example no one could enter the sales floor without going through a very rigorous identification process this process required new patients to dabbing means heating products that contain marijuana so as to create an intoxicating vapor it may or may not have a connection to the strange fad among the young that seems to consist of pointing to the sky with one arm while putting one’s face in the crook of the other arm while seeming to sneeze or sniff present valid photo ids have written recommendations from physicians licensed to practice in california sign a collective cultivation agreement giving other harborside patients the right to cultivate marijuana on their behalf and agree to abide by harborside’s rules and regulations harborside also sold its marijuana at a premium above the black-market rate to discourage its patients from reselling it the exact_method used to determine the sale price is unclear from the record but deangelo testified that harborside looked at its general overall picture and determined the margin that we needed to place on every bit of cannabis that came in c community outreach with premium prices however come significant profits harborside is a c_corporation for federal tax purposes but to comply with california’s nonprofit requirement its bylaws prohibited it from paying dividends or selling equity and the irs has determined that a marijuana dispensary generally cannot qualify as a tax-exempt_organization under sec_501 because it is engaged in what federal_law regards as a criminal enterprise and thus is not operated exclusively for charitable purposes revrul_75_384 1975_2_cb_204 see also priv ltr rul date unless we say otherwise all section references are to the internal_revenue_code in effect for the years at issue california laws decriminalizing medical marijuana specifically stated that they did not authorize any individual or group to cultivate or distribute cannabis for profit cal health safety code sec a west required it to use any excess revenue for the benefit of its patients or the community to this end harborside provided its patients with a wide variety of services at no additional cost it told patients during their orientation--and again with signs on the premises--that part of the purchase_price of the marijuana would be used to pay for patient services and community outreach but patients were not required to buy marijuana to use the services the services included one-on-one therapeutic sessions for reiki hypnotherapy naturopathy acupuncture and chiropractic consultations as well as group sessions for yoga qigong the alexander technique and tai chi harborside also offered grow classes support groups addiction treatment counseling and a sliding scale program that gave discounts to patients with financial difficulties all of the services were coordinated by harborside’s holistic-services director and took place in either harborside’s healing room or its multipurpose room harborside footed the bill and paid the service providers--all of whom were independent contractors the total_amounts paid were amount dollar_figure big_number big_number big_number big_number big_number year d administrative functions harborside had other employees in support roles the security department for example spent most of its time checking in both patients and vendors and then escorting vendors into the back of the building to meet with a purchasing manager harborside’s human-resources director estimated that the security group spent of its time checking in patients who came to buy marijuana another checking in people on site to receive a service and the rest in assisting vendors harborside also had an administrative group which included employees in its ombuds finance human resources and facilities departments as well as its executives this is not a typo it’s harborside’s pun iii forfeiture action all seemed well until date when the federal government filed a civil- forfeiture action in the u s district_court for the northern district of california the lawsuit alleged that the property which harborside rents and on which it operates its business was subject_to forfeiture because it was used to commit the distribution cultivation and possession of marijuana in violation of u s c sec_841 a and dollar_figure the action was dismissed with prejudice in date by stipulation of the parties iv tax returns and audit the forfeiture action wasn’t harborside’s only run-in with the federal government--it also caught the attention of the irs recall that harborside is a c_corporation for federal tax purposes with tax years ending july it filed forms u s_corporation income_tax return for to and later amended its and returns these returns were selected for audits that led to title u s c sec_841 states that it shall be unlawful for any person knowingly or intentionally to manufacture distribute or dispense or possess with intent to manufacture distribute or dispense a controlled substance u s c sec_856 states that it shall be unlawful to knowingly open lease rent use or maintain any place whether permanently or temporarily for the purpose of manufacturing distributing or using any controlled substance the issuance of three notices of deficiency--one for and one for and and one for and the notices denied most of harborside’s claimed deductions and costs of goods sold and asserted tens of millions in deficiencies and accuracy-related_penalties the irs’s primary reason for its adjustments was that n o deduction or credit shall be allowed for any amount_paid or incurred during the taxable_year in carrying_on_a_trade_or_business that consists of trafficking in controlled substances harborside filed timely petitions for all years at issue its principal_place_of_business was in california at all relevant times so absent a stipulation by the parties these cases are appealable to the ninth circuit see sec_7482 i background opinion the ccua did not decriminalize marijuana in california see eg people v harris cal rptr 3d ct app marijuana remained a controlled substance under california law it instead created an affirmative defense to charges of possessing or cultivating marijuana for persons who did so for personal physician-approved use cal health safety code sec d people v wright p 3d cal primary caregivers of such persons could also raise the defense cal health safety code sec d in california enacted the medical marijuana program act mmpa also known as senate bill and now codified at california health and safety code sections the mmpa extended the ccua’s affirmative defense to charges of transporting marijuana for patients and primary caregivers who associate within the state of california in order collectively or cooperatively to cultivate marijuana for medical purposes cal health safety code sec people v urziceanu cal rptr 3d ct app it also instructed california’s attorney_general to develop guidelines to ensure the security and nondiversion of marijuana grown for medical use cal health safety code sec d those guidelines stated that medical-marijuana cooperatives should be formally organized not operate for profit maintain business licenses and permits pay tax verify each member’s status as a patient execute an agreement with each member regarding the use and distribution of the mmpa also set per-person quantity limits for harvested marijuana and marijuana plants although the california supreme court invalidated these as impermissible amendments to the ccua people v kelley p 3d cal patients and caregivers were thereafter allowed to possess cultivate or transport whatever amount of marijuana was reasonably related to the patient’s current medical needs id pincite quoting people v trippet cal rptr 2d ct app marijuana keep records of distribution and neither buy marijuana from nor distribute marijuana to nonmembers qualified patients assoc v city of anaheim cal rptr 3d ct app people v hochanadel cal rptr 3d ct app cal att’y gen guidelines for the security and non-diversion of marijuana grown for medical use federal_law did not follow the conflict between federal and state law went to the supreme court in when two california medical-marijuana users tried to enjoin the u s attorney_general and the drug enforcement agency from enforcing federal marijuana law against them see 545_us_1 the court upheld the federal prohibition on marijuana sale and possession with respect to medical-marijuana users both under the commerce clause u s const art i sec cl and the supremacy clause u s const art vi cl raich u s pincite one might think the supremacy clause would have stifled the spread of state attempts at legalizing what remained illegal under federal_law but one would be wrong and congress complicated the situation by enacting a series of appropriations riders that prevent the department of justice doj from using any funds to prevent states that permit medical-marijuana use from implementing their own laws that authorize the use distribution possession or cultivation of medical marijuana consolidated appropriations act pub_l_no sec_537 sec_131 stat pincite see also consolidated appropriations act pub_l_no sec_542 sec_129 stat pincite consolidated and further continuing appropriations act pub_l_no sec stat pincite when interpreting such a rider the ninth circuit said that doj prosecutions of individuals who complied with state medical-marijuana laws interfered with the implementation of such laws and were therefore impermissible 833_f3d_1163 9th cir dollar_figure so medical marijuana is illegal under federal_law but the statutes criminalizing it may not be enforced--at least not by the doj but the irs is part of the department of the treasury and marijuana sellers must still contend with the code here their major problem is sec_280e which prevents any trade_or_business that consists of trafficking in controlled substances from deducting any business_expenses congress enacted this section in as a response to our decision in edmondson v commissioner tcmemo_1981_623 where we allowed a cocaine dealer to deduct the ordinary and necessary expenses of his illicit trade see s rept no pincite note as well that these appropriations riders limit doj prosecutions of activity that would be legal under medical-marijuana laws thirty-three states now allow medical marijuana use alaska arizona arkansas california colorado connecticut delaware florida hawaii illinois louisiana maine maryland massachusetts michigan minnesota missouri montana nevada new hampshire new jersey new mexico new york north dakota ohio oklahoma oregon pennsylvania rhode island utah vermont washington and west virginia nat’l conference of state legislatures state medical marijuana laws tbl last updated date http www ncsl org research health state-medical-marijuana-laws aspx so do the district of columbia guam and puerto rico id thirteen states permit medical use of some low-potency marijuana products alabama georgia iowa indiana kentucky mississippi north carolina south carolina tennessee texas virginia wisconsin and wyoming id tbl alaska california colorado maine massachusetts michigan nevada oregon vermont washington the district of columbia and the northern mariana islands have repealed bans on recreational marijuana use id tbl no caselaw on how these appropriations riders will affect federal enforcement of federal_law in these states has yet emerged u s c c a n in new uniform capitalization unicap_rules under sec_263a raised the possibility that traffickers of controlled substances could capitalize indirect inventory costs that sec_280e prevented them from deducting as expenses see tax_reform_act_of_1986 tra pub_l_no sec_803 stat pincite but in congress amended sec_263a to say that taxpayers couldn’t capitalize costs that were otherwise nondeductible see technical_and_miscellaneous_revenue_act_of_1988 tamra pub_l_no sec b stat pincite it’s within this confusing legal environment that harborside operated given this state of the law it’s perhaps not surprising that harborside isn’t the first marijuana dispensary to appear in our court in our first major medical- marijuana case we found that the taxpayer operated two separate trades or businesses--one that provided caregiving services and one that sold marijuana champ t c pincite we therefore required the taxpayer to allocate its expenses between its two businesses according to the number of its employees and the portion of its facilities devoted to each id pincite we allowed it to deduct the expenses that it properly allocated to its caregiving business but not those allocated to its marijuana-sales business id pincite in our next medical-marijuana case 139_tc_19 aff’d 792_f3d_1146 9th cir we held that a dispensary that derived all its revenue from marijuana sales but also provided free activities and services to its patrons was but a single trade_or_business because that single trade_or_business was selling marijuana we also held that sec_280e precluded the deduction of any of the taxpayer’s operating_expenses but did not prevent the taxpayer from adjusting for costs of goods sold id pincite n and in canna care inc v commissioner tcmemo_2015_206 at aff’d 694_fedappx_570 9th cir we found that the taxpayer--which stipulated that it was in the business of distributing medical marijuana --was engaged in one trade_or_business because its sale of nonmarijuana items such as books and socks was an activity incident to its business of distributing medical marijuana we therefore held that sec_280e banned deductions for any of its business_expenses id at while harborside raises some of the same issues we addressed in these cases it also presents some new ones here we are asked to decide whether res_judicata precludes the commissioner from arguing harborside was engaged in trafficking in a controlled substance whether harborside’s business consists of trafficking in a controlled substance under sec_280e whether harborside has more than one trade_or_business what harborside may include in its cost_of_goods_sold and whether harborside is liable for accuracy-related_penalties we will take each in turn ii res_judicata harborside first argues that res_judicata is a complete defense to its tax woes its position is that these cases and the civil-forfeiture action are all based on the same claim--that harborside was trafficking in a controlled substance it argues that the u s attorney’s decision to dismiss the forfeiture action with prejudice means that as a matter of law harborside was not a drug trafficker and cannot be subject_to sec_280e res judicata--or claim preclusion--is an affirmative defense that bars suits on the same cause of action and it does apply to tax litigation see 678_f2d_782 9th cir 138_tc_54 the rule is easy to state w hen a court of competent jurisdiction has entered a final judgment on the merits of a cause of action the parties to the suit and their privies are thereafter bound not only as to every matter which was offered and received to sustain or defeat the claim or demand but as to any other admissible matter which might have been offered for that purpose 333_us_591 quoting 94_us_351 to successfully assert a res_judicata claim harborside would have to clear these hurdles an identity of claims between the actions privity between the parties in the actions and a final judgment on the merits in the civil-forfeiture action see tahoe-sierra pres council inc v 322_f3d_1064 9th cir we think harborside smashes right into the first for there to be an identity of claims two cases must arise out of the same transactional nucleus of facts cent delta water agency v united_states 306_f3d_938 9th cir quoting 962_f2d_1391 9th cir dollar_figure this almost always means that res_judicata applies only when the second claim could have been asserted in the previous action see tahoe-sierra pres council f 3d pincite sawyer tr of date v commissioner 133_tc_60 other questions that affect a decision about whether two claims share a single identity are whether rights or interests established in the prior judgment would be destroyed or impaired by prosecution of the second action substantially the same evidence is presented in the two actions and the two suits involve infringement of the same right cent delta water agency f 3d pincite ndollar_figure quoting fund for animals f 2d pincite harborside’s cases here are about its tax deficiencies and the parties agree that the government could not have brought such actions as part of the civil- forfeiture_case in district_court harborside insists however this doesn’t matter and points to 630_f3d_1139 9th cir in liquidators the ninth circuit explained that in most cases the answer to the question of whether two cases share the same transactional nucleus of facts will be synonymous with the question of whether the contested claim in the second case could have been brought in the first id pincite but it found an exception when it looked closely at forfeiture actions and it held that res_judicata barred a later criminal-forfeiture claim against the same property that had been the object of an earlier civil-forfeiture case id pincite it reasoned that the two types of forfeiture actions always seek exactly the same result arise from exactly the same facts and offer the government two paths to reach the same goal id pincite which might have led one to think that the doctrine to apply was election of remedy rather than res_judicata but whether one looks at this puzzle as one of election of remedy or res_judicata doesn’t matter here the forfeiture action in district_court sought just that--the forfeiture of the property leased by harborside-- whereas these cases seek to impose a civil tax_liability and while the two actions share some of the same facts they are not--unlike civil and criminal forfeiture-- different paths to the same goal we will therefore decline to extend liquidators beyond the peculiarities of the forfeiture context see 830_f3d_947 9th cir instead we hold that these deficiency cases could not have been raised in the same case and did not arise from the same transactional nucleus of fact identity of claims does not exist here and res_judicata does not bar the commissioner’s deficiency actions see sawyer tr t c pincite iii sec_280e the code allows a business to deduct all of its ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 but it also has exceptions one of which is sec_280e see olive f 3d pincite noting that sec_261 through 280h list items not deductible sec_280e states no deduction or credit shall be allowed for any amount_paid or incurred during the taxable_year in carrying on any trade_or_business if such trade_or_business or the activities which comprise such trade_or_business consists of trafficking in controlled substances within the meaning of schedule i and ii of the controlled substances act which is prohibited by federal_law or the law of any state in which such trade_or_business is conducted emphasis added medical marijuana is a schedule i controlled substance and dispensing it pursuant to the ccua is trafficking within the meaning of sec_280e see champ t c pincite beck v commissioner tcmemo_2015_149 at but harborside asks us to focus on the two words that we’ve italicized above what does it mean for a business to consist of trafficking harborside argues that consists of means an exhaustive list--or in other words that sec_280e applies only to businesses that exclusively or solely traffic in controlled substances and not to those that also engage in other activities the commissioner argues that a single trade_or_business can have several activities and that sec_280e applies to an entire trade_or_business if any one of its activities is trafficking in a controlled substance both parties say their interpretations match other code sections’ use of consists of and best fit sec_280e’s purpose we’ve seen harborside’s argument before in olive t c pincite the taxpayer made a nearly identical argument which we cursorily rejecteddollar_figure and on appeal the ninth circuit focused on the taxpayer’s misuse of champ see olive f 3d pincite we could stop there with a nod to stare_decisis but the parties argue the question at great length and given the importance of these case sec_15 we note that this part of harborside’s brief repeats verbatim part of the taxpayer’s brief in olive to the industry we will similarly explain our reasoning at greater length than we did when we first considered it a statutory interpretation harborside begins with an appeal to the ordinary everyday usage of the phrase and we do agree that harborside is right about the meaning of consists of in everyday use for example one says the afc east consists of the bills patriots jets and dolphins and anyone fluent in english would understand that to mean that those are both all and the only teams in that division harborside also has some excellent secondary sources behind it on this point see eg antonin scalia bryan a garner reading law the interpretation of legal text sec_132 contrasting includes which sets off a nonexhaustive list with consists of or comprises each of which generally introduces an exhaustive list black’s law dictionary 5th ed explaining that consisting is not synonymous with ‘including’ because including when used in connection with a number of specified objects always connotes incompleteness this might seem as though it should be the end of our analysis--after all t he ordinary- meaning rule is the most fundamental semantic rule_of interpretation scalia garner supra pincite another fundamental canon of construction however tells us to prefer textually permissible readings that don’t render a statute ineffectivedollar_figure id pincite citing citizens bank of bryan v first state bank s w 2d tex i f the language is susceptible of two constructions one of which will carry out and the other defeat the statute’s object it should receive the former construction following the most common usage of consists of as harborside suggests would indeed make sec_280e ineffective if that section denies deductions only to businesses that exclusively traffic in controlled substances then any street-level drug dealer could circumvent it by selling a single item that wasn’t a controlled substance--like a pack of gum or even drug paraphernalia such as a hypodermic needle or a glass pipe this reading would edge us close to absurdity which is another result our reading of a statute should avoid if possible see id pincite one might imagine--as a strictly theoretical matter--that a legislature might enact an absurdity and our job as judges would be to enforce it but the commissioner reminds us that we shouldn’t do so if there is an effective-and-not- absurd meaning that is also permissible we must both avoid a sterile literalism when canons of construction compete with one another we must decide which is most appropriate under the circumstances see antonin scalia bryan a garner reading law the interpretation of legal text sec_59 which loses sight of the forest for the trees and maintain a proper scruple against imputing meanings for which the words give no warrant n y tr co v commissioner 68_f2d_19 2d cir l hand j aff’d sub nom 292_us_455 see also scalia garner supra pincite but can consists of ever introduce a nonexhaustive list dictionaries harborside says no and urges us to take a hint from the fourth edition of the american heritage dictionary harborside quotes a usage note in the entry for include see american heritage dictionary 4th ed the note explains that include connotes but does not necessarily mean that a list immediately following it is incomplete id it also suggests that authors introducing exhaustive lists use comprise or consist of instead id it doesn’t say however that consists of necessarily introduces an exhaustive list see id and the dictionary’s definition of consist is t o be made up of or composed t o have a basis reside or lie or t o be compatible id pincite harborside’s other dictionary citation is similarly ambiguous an old edition of black’s law dictionary defines consisting as b eing composed or made up of black’s law dictionary 5th ed dollar_figure it also explains that consisting is not synonymous with including because including always connotes incompleteness and consisting doesn’t id the entry doesn’t say that consisting and including are antonyms that is although consisting doesn’t connote an incomplete list it also doesn’t connote an exhaustive list id and even if consisting were the antonym of including that would mean only that it connotes completeness--not that it necessarily means completeness harborside doesn’t mention it but the same dictionary also defines consist as t o stand together to be composed of or made up of id harborside even points us to an odd opinion that cites a precursor of the oxford english dictionary18 that says ‘ c onsisting of’ can have the meaning of ‘to have its essential character in’ or ‘foundation in ’ madison teachers inc v madison metro sch dist n w 2d wis ct app sundby j concurring in part and dissenting in part citing iic a new english dictionary the seventh eighth and ninth editions of black’s law dictionary don’t define consisting at all see black’s law dictionary 7th ed black’s law dictionary 8th ed black’s law dictionary 9th ed the tenth edition defines consisting of but only for the specialized purposes of patent law black’s law dictionary 10th ed see oed history of the oed http public oed com history-of-the-oed last visited date on historical principles dollar_figure the takeaway here is that none of the dictionary definitions that harborside provides preclude reading consists of as setting off a nonexhaustive list the code but this is a tax case and before we go too far afield in dictionaries or literature we should draw back to other sections of the law we have to apply to these cases see eg 349_us_232 interpreting phrase consistently within code chapter and saying courts should give code as great an internal symmetry and consistency as its words permit but see util air regulatory grp v epa u s 134_sct_2427 the presumption of consistent usage ‘readily yields’ to context quoting 549_us_561 what does the code itself tell us about how to read consists of see eg william shakespeare the merchant of venice act sc the duke cannot deny the course of law for the commodity that strangers have with us in venice if it be denied will much impeach the justice of his state since that the trade and profit of the city consisteth of all nations -- venice being open to foreign trade or depending on foreign trade but not literally trading with every nation in the world there are some similar phrases sec_401 says that if more than of the assets in an employee’s defined-contribution plan account are stock in his closely held employer sec_409’s voting-rights rules don’t apply so long as the trade_or_business of such employer consists of publishing on a regular basis a newspaper for general circulation sec_451 provides an optional rule for determining in what year income is realized for any stock or partnership_interest in a corporation or partnership whose principal trade_or_business consists of providing electric transmission services and sec_513 excludes from the definition of unrelated_trade_or_business any trade_or_business which consists of exchanging or renting donor and member lists among nonprofits we haven’t found any cases construing what consists of means in any of these sections harborside points out that in many code sections congress used the phrase consists of but then modified it--as it did in the electricity-related section above --to clarify that it doesn’t mean is composed entirely of see eg sec_581 a substantial part of the business of which consists of sec_181 added by the consolidated appropriations act sec_169 sec_129 stat pincite includes or consists of harborside suggests that congress could have similarly modified consists of in sec_280e if it had intended to set off a nonexhaustive list there the commissioner on the other hand points to several code sections where congress used the phrase consists of but then modified it to clarify that it meant is composed entirely of see eg sec_444 consists only of sec_416 consists solely of he suggests that congress would have done the same for sec_280e if it had meant to indicate an exhaustive list there unmodified uses of consists of do sometimes seem to introduce exhaustive lists see eg sec_108 family of an individual consists of the individual’s spouse the individual’s children grandchildren and parents and any spouse of the individual’s children or grandchildren but in other places consists of would lead to an absurd result if it indicated an exhaustive list the commissioner points us to a glaring example a computer eligible for accelerated_depreciation consists of a central processing unit containing extensive storage logic arithmetic and control capabilities sec_168 emphasis added here harborside’s reading of consists of would mean that anything other than a central processing unit isn’t a computer surely something wouldn’t fail to be a computer because it had a monitor a keyboard a mouse or a power cord see dunford v commissioner tcmemo_2013_189 at referring to a laptop as a computer when determining depreciation eligibility these examples show we think that the code uses consists of in more than one way it sometimes sets off an exhaustive list but it also sometimes introduces a nonexclusive list caselaw that leaves us with caselaw each party has precedent here too harborside’s chief example is one from wisconsin which held that a statute preventing a collective bargaining unit consisting of school district professional employees from arbitrating certain issues didn’t preclude arbitration by a unit that mainly had such employees but also had some other types of employees madison teachers inc n w 2d pincite that court said that a decent respect for language makes it impossible to read ‘consisting of’ in the inclusive sense id pincite but it also explained that none of the occurrences of the phrase consisting of in wisconsin’s statutes introduced nonexhaustive lists and it pointed out that the wisconsin legislature was careful to modify that phrase whenever it meant to use it inclusively id apparently wisconsin’s code enjoys a consistency missing from the internal_revenue_code which as we’ve seen uses consists of multiple ways it’s therefore hard for us--despite what we hope is our decent respect for language--to do as harborside asks and interpret the phrase as mechanically as the wisconsin court_of_appeals has the commissioner for his part points us to a case that dealt with a section of the code itself--a statute excluding for tax purposes from a tax-exempt organization’s unrelated_trade_or_business any trade_or_business which consists of conducting bingo_games julius m israel lodge of b’nai b’rith no v commissioner tcmemo_1995_439 wl at aff’d 98_f3d_190 5th cir see also sec_513 but that case holds that instant bingo isn’t bingo for sec_513 it doesn’t explicitly address what it means to consist of conducting bingo_games see julius m israel lodge wl at although it implicitly suggests the same entity can have two businesses in that situation much as we did in champ it’s therefore of limited use here caselaw doesn’t settle the meaning of consists of any better than the code itself does dictionaries the code and caselaw all show that consists of can introduce either an exhaustive list or a nonexhaustive listdollar_figure a nonexhaustive list the code is in good company shakespeare appears to use consists of both ways in a single exchange sir toby belch does not our life consist of the four elements sir andrew aguecheek faith so they say but i think it rather consists of eating and drinking sir toby belch thou’rt a scholar let us therefore eat and drink continued is the only option that doesn’t render sec_280e ineffective and absurd we therefore read sec_280e to deny business-expense deductions to any trade_or_business that involves trafficking in controlled substances even if that trade_or_business also engages in other activities b purpose we also note that harborside has a subtler argument about the play between literal meaning and statutory purpose it reminds us that dispensaries that are legal under state law didn’t exist in and congress even today won’t let the doj prosecute them as if they were street-corner drug dealers see consolidated appropriations act sec_537 consolidated appropriations act sec_542 consolidated and further continuing appropriations act sec see also mcintosh f 3d pincite these arguments aren’t new either--the ninth circuit disposed of them in olive f 3d pincite so we mostly reiterate its reasoning here to acknowledge that harborside has preserved it although sec_280e predates states’ legalization of medical marijuana t hat congress might not have imagined what some states would do in future years has no bearing on our analysis it is common for statutes to apply to new continued william shakespeare twelfth night act sc the four elements are an exhaustive list but eating and drinking aren’t all of life even for sir andrew situations and here application of the statute is clear id pincite the restriction on how the doj uses funds is irrelevant here because the government is enforcing only a tax which does not prevent people from using distributing possessing or cultivating marijuana in california enforcing these laws might make it more costly to run a dispensary but it does not change whether these activities are authorized in the state id pincite finally we note that several members of congress asked the irs to issue guidance saying that medical-marijuana dispensaries aren’t subject_to sec_280e and the irs said it couldn’t do that unless congress amended the code or the controlled substances act see irs information_letter members of congress have subsequently introduced several bills that would exempt state- legal marijuana businesses from sec_280e small_business tax equity act of h_r 112th cong small_business tax equity act of h_r 113th cong small_business tax equity act of h_r 114th cong small_business tax equity act of s 114th cong small_business tax equity act of h_r 115th cong small_business tax equity act of s 115th cong responsibly addressing the marijuana policy gap act of h_r 115th cong responsibly addressing the marijuana policy gap act of s 115th cong none has been enacted we hold that sec_280e prevents harborside from deducting its business_expenses iv more than one trade_or_business harborside says that even if sec_280e applies to its marijuana sales it can still deduct its expenses for any separate nontrafficking trades_or_businesses that’s correct see champ t c pincite see also olive f 3d pincite we therefore need to determine which--if any--of harborside’s activities are separate trades_or_businesses an activity is a trade_or_business if the taxpayer does it continuously and regularly with the intent of making a profit see eg 480_us_23 477_us_105 n a single_taxpayer can have more than one trade_or_business champ t c pincite or multiple activities that nevertheless are only a single trade_or_business see eg 29_tc_878 even separate entities’ activities can be a single trade_or_business if they’re part of a unified business_enterprise with a single profit_motive 98_fedclaims_596 whether two activities are two trades_or_businesses or only one is a question of fact see eg champ t c pincite owens v commissioner tcmemo_2017_157 at to answer it we primarily consider the degree of organizational and economic interrelationship of various undertakings the business_purpose which is or might be served by carrying on the various undertakings separately or together and the similarity of the various undertakings olive t c pincite sec_1_183-1 income_tax regs we’ve considered this issue with other california medical-marijuana dispensaries in champ t c pincite we found that the taxpayer had two distinct trades or businesses--caregiving services and medical-marijuana sales--even though its customers paid a single fee that entitled them to unlimited access to the services and a fixed amount of marijuana we noted there that seven of the taxpayer’s employees distributed marijuana eighteen employees provided caregiving services and no employees did both id pincite moreover dispensing marijuana occurred in only of one of the taxpayer’s three facilities id pincite we found the taxpayer’s primary purpose was to provide caregiving services and that those services were both substantially different from and stood on their own separate and apart from dispensing marijuana id pincite in olive however we held and the ninth circuit agreed that a taxpayer who sold medical marijuana and provided complimentary services--including movies board games yoga classes massages snacks personal counseling and advice on how to best consume marijuana--had a single trade_or_business olive t c pincite olive f 3d pincite the taxpayer in olive charged only for marijuana and set a price based on the amount and type of marijuana its patients bought the cost of the other services was bundled into that price olive t c pincite f 3d pincite the same employees who sold marijuana also provided the services and the taxpayer paid no additional wages rent or other significant costs connected exclusively with those services olive t c pincite the taxpayer also had a single bookkeeper and accountant id pincite these facts led us to find that the services were incident to the sale of marijuana and we noted that the two activities had a close and inseparable organizational and economic relationship id pincite we held that they were one and the same business id the most recent case where we had to figure out the number of a marijuana dispensary’s trades_or_businesses is canna care inc like harborside the taxpayer there sold medical marijuana and other items including books t-shirts and hats canna care inc at unlike the taxpayer in olive the taxpayer in canna care inc had at least a little bit of income from nonmarijuana sales id at but we still found only a single trade or business--selling marijuana--and the sale of any other item was an activity incident to those sales id but our analysis there was constrained the parties had stipulated that the taxpayer was in the business of distributing medical marijuana and the record didn’t enable us to determine what percentage of the taxpayer’s income came from marijuana sales and what percentage came from other sources see id see also alterman v commissioner tcmemo_2018_83 at refusing to allow business- expense deductions where the taxpayers failed to identify specific payments provide record citations or propose findings_of_fact sufficient for us to distinguish expenses associated with the sale of marijuana from those associated with the sale of nonmarijuana merchandise harborside presented its case in greater detail it argues that it had four activities each of which was a separate trade_or_business sales of marijuana and products containing marijuana sales of products with no marijuana therapeutic services and brand development we consider each a selling marijuana and products containing marijuana there’s no question that selling marijuana and products containing marijuana was harborside’s primary purpose sixty percent of the members harborside’s security checked in were there to buy marijuana in one form or another marijuana and marijuana products took up around of harborside’s sales floor harborside’s employees spent of their time purchasing processing and selling these products and those sales generated at least of harborside’s revenue during each of the years at issue this was certainly a trade or business--specifically the trade_or_business of trafficking in a controlled substance see olive t c pincite champ t c pincite b selling products that didn’t contain marijuana harborside’s sale of items that didn’t contain marijuana--such as branded clothing hemp bags books about marijuana and marijuana paraphernalia such as rolling papers pipes and lighters--generated the remaining of its revenue the same harborside employees who bought processed and sold marijuana also sold these items but selling them took up only of their time the nonmarijuana items occupied only of the sales floor where harborside sold marijuana and that sales floor was accessible only to patrons who had already presented their credentials to security--which means that no one who couldn’t buy marijuana could buy these nonmarijuana items and the record shows no separate_entity management books or capital for the nonmarijuana sales this leads us to find that the sale of non-marijuana-containing products had a close and inseparable organizational and economic relationship with and was incident to harborside’s primary business of selling marijuana see olive t c pincite see also tobin v commissioner tcmemo_1999_328 wl at farm and garden one activity because same employees equipment management and books there’s also an obvious business_purpose for selling items that facilitate and encourage marijuana use alongside actual marijuana we also find that the sale of items that are about marijuana are branded with harborside’s logo or enable use of marijuana is not substantially different from the sale of marijuana itself see champ t c pincite harborside nevertheless argues that its sale of anything other than marijuana is a separate trade_or_business it cites an analogy the ninth circuit used in olive f 3d pincite to explain why a store that charged for marijuana and gave away incidental services had only a single trade_or_business in that analogy a hypothetical bookstore that sold books and gave away coffee to attract customers bookstore a had only one trade_or_business whereas a hypothetical bookstore that sold books and also sold coffee bookstore b had two trades_or_businesses id we think harborside misses the analogy’s point it shows that a service a taxpayer doesn’t charge for but which attracts customers isn’t a separate trade_or_business it doesn’t mean that selling two things is necessarily two separate trades_or_businesses bookstore b is there to provide contrast to bookstore a which is what the court compared to the taxpayer in olive id finally the analogy--though a good fit for olive which was selling marijuana and giving away snacks and soft drinks--doesn’t suit harborside a better analogy would be to a bookstore that derives of its revenue from selling stationery bookmarks and t-shirts with pictures of books on them bookstore c to be completely analogous to harborside bookstore c would sell these items using the same employees sales floor management ledgers and business_entity it used to sell books that hypothetical bookstore would we think be a single trade_or_business under the ninth circuit’s reasoning and harborside’s sale of non-marijuana-containing items is we find not a separate trade_or_business c therapeutic services recognizing that an activity needs a profit_motive to be a separate trade_or_business harborside argues that a portion of each marijuana sale was actually a purchase of its free holistic servicesdollar_figure this is what it told its patrons too harborside says this makes it like champ but in champ t c pincite members paid a set fee for unlimited access to extensive services and also received a fixed amount of marijuana--the services’ price wasn’t bundled into the amount_paid for marijuana to use harborside’s terminology and we found that the services in champ were the taxpayer’s primary purpose took up most of its employees’ time and used almost all of its three facilities id pincite harborside is more like the dispensary in olive f 3d pincite where patrons paid according to the amount and type of marijuana they wanted and in return gained access to incidental services harborside tries to distinguish itself by pointing out that it offered many more services than the much smaller taxpayer in olive diddollar_figure but the services were still incidental harborside’s security spent only harborside argues that the price for these services was rolled into the price of the cannabis in olive f 3d pincite the taxpayer’s combined reported income and continued of its time checking in people for the services while spending of its time checking in people who were there to buy marijuana and independent contractors rather than harborside’s own employees provided those services during the years at issue harborside paid those contractors a total of only about dollar_figure--less than of its sales revenue from marijuana the relationship between harborside’s marijuana business and holistic services closely fits olive’s bookstore a analogy see id pincite just as a bookstore that gives away coffee is still only a bookstore a marijuana dispensary that gives away services is still only a marijuana dispensary see id the fact that harborside used a tiny bit of its marijuana-sales revenue to pay for those services doesn’t change anything--after all bookstore a necessarily pays for its coffee with book sales and we also find that there were business reasons to offer these services alongside marijuana sales it justified premium pricing and helped harborside meet the community-benefit standards california law required we therefore find that harborside’s holistic services were not a separate trade_or_business continued claimed expenses for each year we considered were under dollar_figure in contrast harborside had dollar_figure million-dollar_figure million in total revenue during each of the years at issue d branding harborside’s final argument on this subject is that its brand-development activity was a separate trade_or_business because this did not generate any revenue until after the years at issue the commissioner compares it to preoperational expenditures that have to be capitalized instead of deducted harborside insists it is a trade_or_business eligible for sec_162 deductions because from day it performed them with an independent profit_motive to show a profit_motive without any revenue harborside says its branding activities were part of a unified business_enterprise with its activities that did make money during the years at issue a separate_entity purposely operating at a loss is still a trade_or_business eligible for deductions if it and entities related to it together form a unified business_enterprise that itself has a profit_motive see 868_f2d_833 6th cir partnership leasing airplane to sister corporation at loss had profit_motive because common owners benefited aff’g in part rev’g in part tcmemo_1986_569 kuhn v commissioner tcmemo_1992_460 wl at partnership’s below-market lease of land to sister corporation had profit_motive because corporation benefited morton fed cl pincite s_corporation that owned airplane was part of unified business_enterprise with shareholder’s other businesses and therefore had a profit_motive in other words the unified-business-enterprise doctrine harborside relies on says that separate but related entities can share a single profit_motive it doesn’t say that a single entity’s unprofitable activities are a separate trade_or_business rather than show that harborside’s branding was separate from its marijuana sales the unified-business-enterprise doctrine instead suggests that it was part of a single overall trade_or_business there’s also no actual evidence to suggest that harborside’s brand development was in any way a separate trade_or_business as far as we can tell harborside did its branding using the same entity management capital structure employees and facilities as its marijuana sales see tobin wl at and rather than being substantially different from the underlying sale of marijuana harborside’s brand development was necessarily entwined with it see champ t c pincite harborside’s branding therefore had a close and inseparable organizational and economic relationship with and was one and the same business as its marijuana sales see olive t c pincite it was not a separate trade_or_business harborside dedicated the lion’s share of its resources to selling marijuana and marijuana products those sales accounted for over of its revenue its other activities were neither economically separate nor substantially different we therefore hold that harborside had a single trade or business--the sale of marijuana that’s trafficking in a controlled substance under federal_law so harborside cannot deduct any of its related expenses see sec_280e see also olive t c pincite champ t c pincite v cost_of_goods_sold the fact that harborside can’t deduct any of its business_expenses doesn’t mean it owes tax on its gross_receipts all taxpayers--even drug traffickers--pay tax only on gross_income which is gross_receipts minus the cost_of_goods_sold cogs see eg 292_us_435 champ t c pincite n sec_1_61-3 sec_1_162-1 income_tax regs congress understood that when it enacted sec_280e see s rept no supra pincite u s c c a n pincite we’ve understood it ourselves see olive t c pincite but what is the distinction between a business-expense deduction and an adjustment for cogs deductions are subtractions from gross_income that taxpayers make when they calculate their taxable_income sec_63 deductions are statutory and congress can grant or deny them as it chooses--the standard refrain is that they’re a matter of congress’s legislative grace 503_us_79 new colonial ice co u s pincite olive t c pincite we’ve already seen an example of congress’s withholding that grace from those whose works it rejects--it grants most taxpayers a deduction for ordinary and necessary business_expenses in sec_162 but then uses sec_280e to deny those deductions to drug traffickers see canna care inc at cogs is the costs of acquiring inventory through either purchase or production see eg 70_tc_730 cogs is expenditures necessary to acquire construct or extract a physical product which is to be sold aff’d 614_f2d_159 8th cir sec_1_61-3 sec_1 a income_tax regs as we’ve said all taxpayers regardless of the business they’re in use cogs to offset their gross_receipts when they calculate gross_income see eg olive t c pincite n the big difference between deductions and cogs adjustments is timing see indopco u s pincite wasco real props i llc v commissioner tcmemo_2016_224 at taxpayers can usually claim at least part of a deductible expense for the year they incur it see eg indopco u s pincite- wasco real properties i llc at but when accounting for cogs they have to capitalize an item’s cost in the year of acquisition or production and either amortize it or wait until the year the item’s sold to make the corresponding adjustment to gross incomedollar_figure see eg indopco u s pincite wasco real props i llc at a how should harborside account for its cogs the code tells taxpayers what to include in cogs see eg sec_263 sec_263a sec_471 but there’s more than one set of rules and the issue here is which set applies to harborside the commissioner thinks harborside needs to follow the rules under sec_471 but harborside insists it’s subject_to the rules of sec_263a we consider each sec_471 sec_471 was in place when congress enacted sec_280e it empowers the commissioner to write regulations that govern how taxpayers account for inventories see sec_471 this the commissioner did--with separate regulations for resellers and producers see sec_1_471-3 and c income_tax regs a simple example illustrates the difference if in year a taxpayer incurs a deductible expense of dollar_figure he can reduce his taxable_income for year by dollar_figure if in year he instead buys units of inventory for dollar_figure and manages to sell of those units per year he has to take a dollar_figure cogs adjustment in year a dollar_figure adjustment in year and so on through year when he runs out of inventory in each case the taxpayer reduces the amount of income he’s taxed on by a total of dollar_figure the difference is that he recovers the entire deductible expense in year but recovers his inventory cost as he sells the inventory which in this example means he doesn’t get the full dollar_figure back until year the regulations tell resellers to use as their cogs the price they pay for inventory plus any transportation or other necessary charges incurred in acquiring possession of the goods sec_1_471-3 income_tax regs the regulations for producers are more complex producers must include in cogs both the direct and indirect_costs of creating their inventory see sec_1_471-3 sec_1_471-11 income_tax regs the regulations tell producers to capitalize the cost of raw materials expenditures_for direct labor and indirect production_costs incident to and necessary for the production of the particular article including an appropriate portion of management expenses sec_1_471-3 income_tax regs direct and indirect production_costs are further explained in sec_1_471-11 income_tax regs in their current forms sec_471 and its regulations also direct taxpayers to sec_263a for additional rules sec_263a congress enacted sec_263a in tra sec_803 that section instructs both producers and resellers to include indirect inventory costs in their cogs sec_263a b sec_1_263a-1 c e income_tax regs it also broadens the definition of indirect_costs for both types of taxpayers compare sec_1_263a-1 income_tax regs with sec_1_471-11 income_tax regs congress thought this would treat taxpayers more fairly s rept no pincite 1986_3_cb_1 it also thought this would do a better job of matching cogs adjustments to the years in which taxpayers realized the related_income id see also office of the sec’y dep’t of the treasury tax reform for fairness simplicity and economic growth treasury_department report to the president these sections are also about timing a business that could immediately deduct indirect_costs under sec_471 now has to treat those costs as capital expenditures and wait until it realizes related_income to adjust for them in a sense congress is taking away some current deductions but allowing them in later years renamed cogs it is legislative grace deferred but not denied most business don’t like this they’d rather have a deduction now than increased cogs later see eg frontier custom builders inc v commissioner tcmemo_2013_231 at homebuilder argued it was a seller not a producer in attempt to avoid capitalization aff’d 626_fedappx_89 5th cir but drug traffickers have a different attitude although sec_280e prevents them from deducting expenses they are still entitled to cogs adjustments olive t c pincite by renaming cogs what had been deductions congress made it possible for traffickers to adjust for expenses that they couldn’t previously claim they have to make those adjustments in the later year when the inventory is sold but later is better than never except that maybe it’s still never in congress amended sec_263a adding flush language that says any cost which but for this subsection could not be taken into account in computing taxable_income for any taxable_year shall not be treated as a cost described in this paragraph tamra sec b the regulations show that cost here means expenses that would otherwise be deductible see sec_1_263a-1 income_tax regs in their explanation of how sec_263a’s flush language works the regulations point out that if a business meal is entirely attributable to the acquisition or production of inventory the taxpayer capitalizes only of it because sec_274 at that time limited business meal deductions to of their cost which the section itself calls an expense see sec_274 the taxpayer doesn’t get to capitalize the whole meal and escape the limitation on the deduction sec_1_263a-1 income_tax regs so if something wasn’t deductible before congress enacted sec_263a taxpayers cannot use that section to capitalize it sec_263a makes taxpayers defer the benefit of what used to be deductions--it doesn’t shower that as grace on those previously damned harborside’s argument can congress get away with this harborside argues that limiting its cogs to only the actual cost used to purchase inventory violates the sixteenth_amendment its theory is that sec_263a represents the most accurate tax- accounting_method for calculating cogs and that not letting marijuana dispensaries use it forces them to pay tax on more than their gross_income in other words harborside thinks sec_263a somehow defines cogs for constitutional purposes that’s wrong the sixteenth amendment’s meaning didn’t change when congress enacted sec_263a see u s const art v providing only method for changing constitution sec_471 wasn’t found unconstitutional during the many decades when it was the only means of calculating cogs and it wouldn’t be unconstitutional now if congress repealed sec_263a the constitution does limit congress to taxing only gross_income and courts have consistently held--including in cases harborside cites--that gross_income is gross_receipts minus direct costs see reading t c pincite cogs are direct investment in item sold 26_tc_707 gross_income on sales is income for sixteenth_amendment 102_fsupp_902 d md irs can tax only amount_realized on sale minus basis aff’d 197_f2d_504 4th cir harborside like all taxpayers can still adjust for its direct costs--or to use its terminology the actual cost used to purchase inventory it therefore pays tax only on the amount it realizes on sales which is what the constitution requires harborside compares itself to the taxpayer in anderson oldsmobile but that case doesn’t help it there the taxpayer paid more for its inventory than since- repealed federal price controls allowed and the commissioner tried to limit the taxpayer’s cogs to the highest legal price id pincite the court held that because congress can tax only gross_income the taxpayer was entitled to a cogs adjustment for the actual amount it paid for its inventory even though that amount was illegally high id pincite as harborside correctly points out anderson oldsmobile says that statutes can’t let the commissioner tax more than gross_income id pincite but that’s not what’s happening here unlike anderson oldsmobile where the commissioner wanted to use a statute to deny the taxpayer a cogs adjustment for part of its direct_cost of purchasing inventory these cases find the commissioner saying only that harborside can’t use sec_263a to capitalize indirect_costs that it wouldn’t otherwise be able to deduct harborside still gets to do exactly what the taxpayer in anderson oldsmobile did calculate its gross_income by subtracting the direct_cost of its inventory from its gross_receipts see id pincite what anderson oldsmobile really holds is that taxpayers can adjust for cogs whether or not their direct costs are legal see id pincite see also pittsburgh milk co t c pincite taxpayer who sold milk below legal price used actual price when calculating income this tells us what we already know harborside would get cogs adjustments for its direct inventory costs no matter what--even if it was trafficking cocaine or any other controlled substance not legal under california law the only things harborside doesn’t get are indirect inventory costs granted as deductions and then deferred under sec_263a the sec_263a capitalization_rules don’t apply to drug traffickers unlike most businesses drug traffickers can’t capitalize indirect expenses beyond what’s listed in the sec_471 regulations sec_263a expressly prohibits capitalizing expenses that wouldn’t otherwise be deductible and drug traffickers don’t get deductions because federal_law labels harborside a drug trafficker it must calculate its cogs according to sec_471 b is harborside a producer or a reseller because the sec_471 regulations have different rules for resellers and producers how harborside calculates its cogs depends on which type of taxpayer it is harborside was without question a reseller of the marijuana edibles and non-marijuana-containing products it bought from third parties and sold at its facility but the situation is more complex for the marijuana bud it sold harborside insists it produced this marijuana and can include in its cogs the indirect inventory costs that sec_1_471-3 income_tax regs describes the commissioner says harborside is a reseller and under sec_1_471-3 income_tax regs it can include only its inventory price and transportation costs what does produce mean to sort this out we first need to know what produce means the commissioner citing a court of claims case says that under sec_471 production means manufacturing see 476_f2d_1327 ct_cl he then cites a line of cases saying that manufacturing requires a change to the essential character of the merchandise 89_tc_181 see also 207_us_556 207_f_119 e d ky aff’d sub nom 221_f_829 6th cir people ex rel new england dressed meat wool co v roberts n y people v knickerbocker ice co n e n y his argument then is that production means change look at the dates of most of these cases though-- they predate the sixteenth_amendment harborside at least points us to something more recent the ninth circuit case 273_f3d_875 9th cir aff’g 114_tc_1 that case however isn’t about sec_471 it’s about sec_263a’s definition of produce --which says that term includes construct build install manufacture develop or improve --and sec_1_263a-2 income_tax regs which says that produce includes the following construct build install manufacture develop improve create raise or grow suzy’s zoo f 3d pincite emphasis added although suzy’s zoo is about sec_263a it’s useful for construing sec_471’s regulations which like sec_263a’s regulations provide different methods_of_accounting for inventory that’s purchased or produced but don’t define those terms see sec_1_471-3 and c income_tax regs we think produce should mean the same thing in sec_471 as it does in sec_263a we also think we should follow the ninth circuit’s reasoning in a case appealable to that court see golsen t c pincite in suzy’s zoo the taxpayer a greeting-card company designed images and sent them to a contract printer who did color separations made proofs and printed them using its own materials a trucking company then picked up the prints and took them to a finisher the finisher cut and folded the prints into greeting cards and returned them to the taxpayer the printer and the finisher each bore the risk of loss while they had the materials suzy’s zoo f 3d pincite we held--and the ninth circuit affirmed--that the taxpayer was a producer because it retained title to the items throughout the contract-production process id pincite citing regulations under sec_263a the court said the only requirement for being a ‘producer’ is that the taxpayer be ‘considered an owner of the property produced ’ that ownership is ‘based on all of the facts and circumstances ’ and that a taxpayer may be considered an owner of property produced even though the taxpayer does not have legal_title to the property id pincite citing sec_1_263a-2 income_tax regs a taxpayer can be a producer moreover even if it uses contract manufacturers to do the actual production id pincite citing sec_263a the ninth circuit explained that achieving sec_263a’s purpose of treating all taxpayers fairly required a broad construction of produce id pincite see also 104_tc_207 s rept no supra pincite c b vol pincite we’ve said this before ourselves not coincidentally in a case holding that production for sec_263a doesn’t require a physical change see von-lusk t c pincite produce is therefore broader than manufacture that’s also evident from the code and regulations we saw that already in sec_263a and sec_1_263a-2 income_tax regs see supra pp the sec_471 regulations also show that production and manufacturing are distinct if related concepts sec_1_471-11 income_tax regs discusses production_costs but refers in several places to costs incident to and necessary for production or manufacturing a construction implying that the two terms are not identical even if they are closely related and receive identical tax treatmentdollar_figure for purposes of sec_471 production turns on ownership--ownership as determined by facts and circumstances not formal title did harborside own what its growers grew in finding that suzy’s zoo was a producer the ninth circuit emphasized the degree of control the taxpayer exercise d over the manufacturing the heading of sec_1_471-11 income_tax regs is inventories of manufacturers but this doesn’t change our analysis of its text statutory titles and headings are useful when interpreting ambiguous words or phrases but they cannot undo or limit that which the text makes plain bhd of r r trainmen v baltimore ohio r r co 331_us_519 see also 132_tc_55 process suzy’s zoo f 3d pincite harborside says it also exercised a high degree of control_over the growers it purchased marijuana from it points out that it bought marijuana only from its members and even then only if the members used harborside’s clones which they either bought or received for free took harborside’s growing class followed harborside’s best practices and met harborside’s quality-control standards but there was more to suzy’s zoo there the taxpayer acquired ownership when it first designed the characters because that was the most important step and the one that required the most skill and expertise suzy’s zoo t c pincite suzy’s zoo’s contractors couldn’t sell copy or use those characters without breaching suzy’s zoo’s license id suzy’s zoo retained the exclusive right to sell the finished product id pincite and it accepted all the finished products it ordered see suzy’s zoo f 3d pincite harborside unlike suzy’s zoo see id suzy’s zoo t c pincite didn’t create the clones maintain tight control_over them order specific quantities prevent sales to third parties or take possession of everything produced harborside bought clones from nurseries and either sold them to growers with no strings attached or gave clones to growers expecting that they’d sell bud back to harborside nothing prevented either type of grower from selling to another collective and deangelo thought it would be futile to try to use the courts to stop themdollar_figure harborside had complete discretion over whether to purchase what bud growers brought in paid growers only if it purchased their bud and at times rejected the vast majority of its growers’ bud and harborside thought growers could do whatever they wanted with the rejected bud this was not the type of contract-manufacturing arrangement we saw in suzy’s zoo f 3d pincite where a designer hired others to make its products but owned those products at all stages of their creation harborside merely sold or gave members clones that it had purchased from nurseries and bought back bud if and when it wanted in between these two steps it had no ownership_interest in the marijuana plants harborside is therefore a reseller for purposes of sec_471 and must adjust for its cogs according to sec_1_471-3 income_tax regsdollar_figure this leaves only the issue of whether harborside owes accuracy-related_penalties under sec_6662 we will address this issue in a separate opinion deangelo said he never sued anyone for breach of contract because the possibility o f prevailing on contract disputes in something that involves a controlled substance is slim and would be expensive harborside did have a processing room see supra p but the processing that went on there--reinspection packaging and labeling--fall within the category of purchasing handling and storage that resellers do without losing their character as resellers see sec_1_263a-3 income_tax regs
